CONTRAT D'AMODIATION

DIVINE LAND MINING SARL
RELATIF

A L'AMODIATION PARTIELLE DE DROIT D'USAGE DE LA SURFACE DE DEUX
CARRES COUVERTS PAR LE PERMIS D'EXPLOITATION 12.276
DE GECAMINES S.A.

N° 1629/12064/SG/GC/2016

Août 2016

F
TABLE DES MATIERES

PRÉAMDUE., titane 3
Antioie TL DÉTATQR mn ue 4
APTIOIS 2 CB... nn anses teurs 5
Article 3 : Durée du Contrat d'Amodiation et renouvellement 5
Article ds LOYER ee eme sheet 5
Article.5: Droits:dell'amodiqaite##2.7.2............ 6
Article 6 : Cblisations dés Rte... 6
Article 7 : Déclarations et garanties des parties... 8
Article. 82 TndemniSation en aan. 12
Article:9 : Résiliation anciennes esse 12
Article:10: Règlementides Différents mess 13
Article 11 : Invalidité / Indépendance des Clauses 14

Article 12 : Modifications

Article 13: NotITICAtIOnS en timane seen tnsnunniss 14

Article 14 : Langue.

Arficle;15 : Dispo dass neenoouese 15
Articiel6 MORE eme ete 16
Article 17: Entrée en NIQUE eee to eursemuuse 16
ANNEXE 1: Contrat de Vente n° CuCo/807/2015 17

ANNEXE 2 : CROQUIS et coordonnées géographique des Droits Miniers
Amodiés

Page 2 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016

CONTRAT D'AMODIATION PARTIELLE
Entre :

La Générale des Carrières et des Mines, société anonyme avec Conseil
d'Administration, en abrégé « GECAMINES S.A. », en sigle « GCM S.A. », au capital
social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/L'SHI/RCCM/14-B-1678, Numéro d'Identification
Nationale 6-193-A01000M et Numéro Impôt AO70114F, et ayant son siège social au n°
419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi,
Province du Haut-Katanga, République Démocratique du Congo, « RDC », représentée aux
fins des présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur Général a.i.,
ci-après dénommée « GECAMINES » ou « Amodiant », d'une part :

et

Divine Land Mining Sarl, Société à Responsabilité Limitée, en abrégé « DLM SARL »,
au capital social de 66.000 USD, immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le numéro CD/LSHI/RCCM/15-B-3631, Numéro
d'Identification Nationale 06-128-N 95934Y, Numéro Impôt A1507009L, et ayant son
siège social au n° 02, Avenue Basoko, Quartier Golf-Lido, Commune de Lubumbashi,
Province du Haut-Katanga, République Démocratique du Congo, représentée par
Monsieur Luo Guangchen, Gérant, ci-après dénommée « DLM » ou « Amodiataire »,
d'autre part :

Ci-après dénommées ensemble « Parties » et individuellement « Partie » ;

Préambule

(A) Attendu que GECAMINES et DLM ont signé, en date du 11 juin 2015, le Contrat de
Vente n° CuCo/807/2015, ci-après « Contrat de Vente de Cuivre », relatif à la vente
des rejets cupro-cobaltifères, en annexe 1, localisés sur le site de Shituru, couvert
par le Permis d'Exploitation n° PE.12.276 :

(B) Attendu que DLM est intéressée de prendre en location la surface de deux carrés
où sont localisés les rejets de Shituru, de manière à lui permettre d'utiliser cet
espace pour y ériger les installations industrielles, après approbation de l'Etude
d'Impact Environnemental (EIE) et le Plan de Gestion Environnementale du Projet
(PGEP) y relatifs :

(C) Attendu que la surface sollicitée (site à rejets de Shituru) est délimitée suivant les
croquis et coordonnées géographiques repris en annexe 2, laquelle surface est

?

Page 3 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016
()

Œ)

)

(6)

(H)

couverte par le « PE » n° 12.276 situé en République Démocratique du Congo, dans la
Province du Haut-Katanga (annexe 3) ;

Attendu que GECAMINES est titulaire de ce Permis d'Exploitation et, à ce titre,
elle peut donner en amodiation à DLM lesdits carrés :

Attendu que le Code Minier dispose en son article 177 que le titulaire d'un droit
minier d'exploitation a la faculté d'amodier, moyennant une rémunération convenue
entre l'amodiant et l'amodiataire, tout ou partie des droits attachés à son droit
minier d'exploitation :

Attendu qu'en son article 64, le Code Minier détermine la portée du droit minier
d'exploitation en énumérant tous les droits attachés à ce droit minier d'exploitation,
notamment le droit d'exploitation minière des ressources, le droit de construire les
installations et infrastructures nécessaires à l'exploitation minière et celui d'utiliser
les ressources d'eau et du bois se trouvant à l'intérieur du périmètre minier pour les
besoins de l'exploitation minière, en se conformant aux normes définies dans l'Etude
d'Impact Environnemental (EIE) et le Plan de Gestion Environnementale du Projet
(PGEP) :

Attendu que Gécamines consent à accorder à DLM uniquement les droits d'usage de
la surface de deux carrés ci-haut visés et le droit d'y ériger les installations
industrielles (annexe 4) ;

Attendu qu'en vue de formaliser leur consentement sur l'offre et l'acceptation, les
Parties conviennent de conclure le présent Contrat d'Amodiation.

Il est convenu et arrêté ce qui suit :

Article 1 : Définitions

Les termes commençant par une lettre capitale ont la signification qui leur est attribuée
dans le présent article.

@).

(2).

(3).

« CAMTI » signifie le Cadastre Minier créé par le Code Minier et dont les statuts,
l'organisation et le fonctionnement sont régis par le décret n° 068/2003 du 3 Avril
2003 dans toutes ses subdivisions centrale et provinciales.

« Contrat d'Amodiation » désigne le présent contrat d'amodiation ainsi que ses
Annexes tel qu'il pourra être modifié ou amendé.

« Droits Miniers Amodiés » signifie les droits d'usage de la surface de deux

Page 4 sur 16
Contrat d’amodiation n°, 1629/12064/SG/GC/2016

B
(4). «Permis d'Exploitation » signifie le permis d'exploitation 12.276 dont les
coordonnées et croquis y afférents sont en annexe 3,

Article 2 : Objet

2.1. Le Contrat d'Amodiation a pour objet l'amodiation par l'Amodiant, au profit de
l'Amodiataire, de Droits Miniers Amodiés conformément aux conditions définies
dans le Contrat d'Amodiation, dans le Code et le Règlement Miniers ainsi que dans le
Contrat de Vente de Cuivre.

2.2. Au titre du Contrat d'Amodiation :

(a) L'Amodiant accorde à l'Amodiataire, qui accepte, l'amodiation de ses Droits
Miniers Amodiés définie par le Code Minier, en se conformant aux normes
définies dans l'Etude d'Impact Environnemental (EIE) et le Plan de Gestion
Environnementale du Projet (P&EP),

(b) L'amodiation est consentie aux conditions fixées au titre VIT, chapitre I du Code
Minier et comporte les droits accordés par l'Amodiant à l'Amodiataire dans le
point 2.2.(a) ci-dessus.

Article 3 : Durée du Contrat d'Amodiation et renouvellement

Sous réserve des dispositions de l'article 9 sur la résiliation anticipée, et conformément
à l'article 178 du Code Minier, le Contrat d'Amodiation restera en vigueur jusqu'à
l'épuisement, du point de vue économique, des réserves de cuivre telles que définies
dans le Contrat de Vente de Cuivre. Après l'épuisement des réserves du cuivre contenu
dans les rejets, l'Amodiataire le notifiera à l'Amodiant.

Il est convenu entre les Parties qu'à l'expiration de la durée de validité du Permis
d'Exploitation avant le délai visé au paragraphe premier ci-haut, l'Amodiant devra faire
en sorte que la durée dudit Permis d'Exploitation soit renouvelée pour protéger les
Droits Miniers Amodiés couverts par le Contrat d'Amodiation.

Article 4 : Loyer

4.1. Taux de loyer

Le taux de loyer mensuel est de 1.000 USD (mille Dollars américains) ou son
équivalent en franc congolais au taux de change en vigueur le jour du paiement.

Le loyer est payable annuellement et anticipativement au début de chaque année

Page 5 sur 16
Contrat d’amodiation n°,1629/12064/SG/GC/2016

?

Il est susceptible de révision après négociation et ce, si les paramètres économiques
venaient à changer entraînant ainsi un déséquilibre manifeste.

4.2. Garantie locative

A l'entrée en vigueur du présent Contrat d'Amodiation, l'Amodiataire est tenu de
verser une garantie locative correspondant à douze mois de loyer, soit 12.000 USD
(douze mille Dollars américains).

A l'expiration du Contrat d'Amodiation, l'Amodiant s'engage à reverser à
l'Amodiataire le montant de la garantie locative, après avoir déduit les frais
éventuels dus à la réparation du terrain utilisé.

Article 5 : Droits de l'Amodiataire

L'amodiation accordée par le Contrat d'Amodiation comprend les droits définis aux
article 1.(3) et 2.2.(a).

Article 6 : Obligations des Parties

6.1 Responsabilité solidaire et indivisible de l'Amodiant et de l'Amodiataire

L'Amodiant et l'Amodiataire reconnaissent qu'ils ont la responsabilité solidaire et

indivisible vis-à-vis de l'Etat conformément à l'article 177 du Code Minier. Ils

s'engagent à :

6.11 effectuer toutes formalités et signer tous actes et documents nécessaires à
la réalisation des obligations du Contrat d'Amodiation.

612 s'accorder un droit de passage réciproque sur leurs zones en cas de nécessité
pour la réalisation de leurs travaux et l'accomplissement de leurs obligations
respectives.

6.2 L'Amodiant a les obligations suivantes :

6.2.1 l'Amodiant s'engage à préparer et à déposer une demande d'enregistrement
du Contrat d'Amodiation au CAMI conformément aux dispositions des
articles 177 à 179 du Code Minier et des articles 369 et 370 du Règlement
Minier dans les dix jours ouvrables suivant la signature du Contrat
d'Amodiation, à condition que l'Amodiataire lui fournisse en temps utile toute
l'information exacte requise par l'article 370 du Règlement Minier, étant
entendu que l'Amodiataire s'engage par le Contrat d'Amodiation à le faire.

Page 6 sur 16
Contrat d’amodiation n°,1629/12064/SG/GC/2016

#
6.2.2

6.2.3

l'Amodiant s'engage à accomplir ou à faire accomplir toutes les obligations du
Code Minier et du Règlement Minier nécessaires pour maintenir la validité du
Permis d'Exploitation et à demander et poursuivre avec diligence tous les
renouvellements du Permis d'Exploitation nécessaires pour permettre
l'amodiation des Droits Miniers Amodiés qui font l'objet du Contrat
d'Amodiation et ce, pour toute la durée du Contrat d'Amodiation telle que
décrite à l'article 3 ci-dessus.

Sauf négligence ou faute de l'Amodiataire, l'Amodiant s'engage à défendre :

- les Droits Miniers Amodiés au cas où un tiers présenterait des demandes
ou introduirait une action en justice contre l'Amodiant ou l'Amodiataire
portant sur ces droits miniers ;

-  l'Amodiataire en cas de trouble de jouissance et à lui apporter toute son
assistance.

6.3 L'Amodiataire a les obligations suivantes :

L'Amodiataire assumera ses responsabilités propres résultant de l'article 177 du
Code Minier dans les limites des Droits Miniers Amodiés tels que décrits à l'Annexe

2 du Contrat d'Amodiation, notamment :

6.3.1

6.3.2

6.3.3

payer au CAMI, dans un délai de quinze (15) jours à compter de la réception
par l'Amodiataire de la note de perception communiquée à cet effet par le
CAMI, des droits superficiaires annuels par carré afférant au Permis
d'Exploitation, la contribution annuelle sur la superficie des concessions
minières et tous autres charge, impôt ou redevance dus à l'Etat, relatifs
audit Permis d'Exploitation qui soient imposables à l'Amodiant conformément
au Code Minier. Si l'Amodiataire effectue ces paiements directement, il aura
l'obligation de soumettre à l'Amodiant les quittances correspondantes dans
les 3 jours suivant leur réception.

accorder à l'Amodiant, sans restriction et selon les mêmes conditions que
celles faites aux autres usagers de l'Amodiataire, le libre accès et usage des

infrastructures routières, fluviales et autres situées à l'intérieur des
périmètres couverts par les Droits Miniers Amodiés :

assurer l'entretien courant et les investissements normaux de protection de
l'environnement des superficies, dont il assure la gestion et l'exploitation, en
vertu du Contrat d'Amodiation, de façon à les maintenir en état normal :

Page 7 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016

L
6.3.4 présenter à l'Amodiant, avant l'érection des installations industrielles, la
Décision d'Approbation de l'EIE et du PGEP élaborés pour le traitement des
rejets ;

6.35 assurer le libre accès à ses installations à toute personne mandatée par
l'Amodiant ou par l'administration publique et lui fournir tous documents et
informations permettant à l'Amodiant d'exercer son droit de contrôle des
exploitations de l'Amodiataire et de remplir, en conséquence, ses obligations
en sa qualité d'Amodiant conformément aux dispositions du Code Minier et
des autres lois et règlements applicables en République Démocratique du
Congo :

6.3.6 informer diligemment l'Amodiant, dès qu'il en a connaissance, de toute
menace ou de toute action en justice, en provenance d'un tiers, à l'encontre
des Droits Miniers Amodiés.

6.4 Droit de visite de l'Amodiant

L'Amodiant a le droit de visite des installations de l'Amodiataire qui seront en
relation avec l'exploitation et le traitement des minerais issus du périmètre couvert
par le Permis d'Exploitation.

L'Amodiant avisera l'Amodiataire de ses visites, par écrit, quarante-huit heures au
moins à l'avance.

6.5 Droit des communautés environnantes

L'Amodiataire s'engage à promouvoir le développement social des communautés
environnantes, suivant un cahier des charges à adopter après concertation avec ces
communautés.

Article 7 : Déclarations et garanties des parties

7.1 L'Amodiataire stipule, déclare et garantit par le Contrat d'Amodiation à l'Amodiant
les éléments suivants :

a) Constitution

Il est une société valablement constituée selon les lois en vigueur en République
Démocratique du Congo : il est organisé et existe valablement selon ces lois et a
le pouvoir d'exercer ses activités dans les juridictions où il les exerce.

b) Eligibilité

Page 8 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016

4
société de droit congolais, constituée en forme d'une société à responsabilité
limitée et ayant pour objet la réalisation de la recherche, l'extraction, le
traitement, la transformation des minéraux et la vente des métaux et des
minéraux extraits dans le périmètre qui couvre les rejets de Shituru, avec siège
social à Likasi, en République Démocratique du CongPouvoir et Compétence

Il a le plein pouvoir et la compétence pour exercer ses activités, pour conclure
le présent Contrat d'Amodiation et toutes conventions ou actes visés ou
envisagés au présent Contrat d'Amodiation, ainsi que pour exécuter toutes les
obligations et tâches quelconques lui incombant aux termes du présent Contrat
d'Amodiation.

d) Autorisations

Il a obtenu toutes les autorisations nécessaires pour signer et exécuter le
Contrat d'Amodiation et toutes conventions ou actes quelconques visés ou
envisagés au Contrat d'Amodiation. Cette signature et cette exécution :

() ne contredisent ni ne violent aucune disposition de ses statuts, aucune
décision de ses actionnaires ou administrateurs, ni aucun accord,
stipulation, contrat ou engagement quelconque auquel il est partie ou par
lequel il est lié, et ne donne lieu à aucune charge en vertu de ces mêmes
actes ;: et

(ii) ne violent aucune loi applicable en République Démocratique du Congo.

7.2 L'Amodiant stipule, déclare et garantit, par le présent Contrat d'Amodiation, à
l'Amodiataire les éléments suivants :

a. Constitution

Il est une entreprise de droit congolais valablement constituée et il est organisé
et existe valablement selon ces lois et ses statuts et a le pouvoir d'exercer ses
activités dans les juridictions où il les exerce.

b. Pouvoir et Compétence

Il a, conformément aux textes en vigueur en République Démocratique du Congo
et à ses statuts, plein pouvoir et compétence pour exercer ses activités, pour
conclure le présent Contrat d'Amodiation et toutes conventions ou actes visés ou
envisagés au présent Contrat d'Amodiation ainsi que pour exécuter toutes les
obligations et tâches quelconques lui incombant aux termes du présent Contrat
d'Amodiation. )

]

Page 9 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016 e
à *

A

Les signataires de l'Amodiant ont obtenu toutes les autorisations nécessaires
pour signer et exécuter le présent Contrat d'Amodiation et toutes conventions ou
actes quelconques visés ou envisagés au présent Contrat d'Amodiation. Cette
signature et cette exécution :

(ihne contredisent ni ne violent aucune disposition de ses statuts, ni aucun
accord, stipulation, contrat ou engagement quelconque auquel il est partie ou
par lequel il est lié, et ne donne lieu à aucune charge en vertu de ces mêmes
actes ; et

(ii) ne violent aucune loi applicable en République Démocratique du Congo.
. Titulaire

L'Amodiant est titulaire exclusif de l'intégralité des droits et titres sur le Permis
d'Exploitation. Il a le droit de conclure le Contrat d'Amodiation et d'amodier les
droits attachés au Permis d'Exploitation conformément aux termes du Contrat
d'Amodiation, libre de toutes charges quelles qu'elles soient.

Il ny a rien qui affecte le Permis d'Exploitation ni les droits et titres de
l'Amodiant ou qui puisse sérieusement compromettre l'aptitude de l'Amodiataire à
construire sur les superficies se trouvant dans le périmètre du Permis
d'Exploitation.

L'Amodiant doit et devra assurer, à tout moment, à l'Amodiataire qu'il dispose
d'un titre régulier sur les Droits Miniers Amodiés et ce pendant toute la durée du
Contrat d'Amodiation.

. Droits de Tiers

Aucune personne autre que l'Amodiant n'a de droit ou de titre sur une quelconque
partie des Droits Miniers Amodiés et l'Amodiataire ne subira aucun désagrément
ou éviction, sous l'unique réserve des restrictions imposées par le Code et le
Règlement Miniers et l'Amodiant s'opposera à tous agissements, de quelque
nature que ce soit, susceptibles de mettre en cause ou de porter atteinte à tout
ou partie des droits dont l'Amodiataire bénéficie en vertu du présent Contrat
d'Amodiation.

En dehors des impôts et taxes dus à l'Etat, aucune personne n'a droit à une
redevance ou autre paiement quelconque, ayant la nature d'un loyer ou d'une
redevance, sur les substances couvertes par les Permis d'Exploitation, si ce n'est
l'Amodiant conformément au présent Contrat d'Amodiation et aux Code et

Page 10 sur 16
Contrat d’amodiation S. 629/12064/SG/GC/2016 ÿ

Aucune menace d'annulation, de résiliation, de retrait, d'invalidation,
d'inopposabilité ou de non-respect, n'a été reçue ou n'est attendue à l'égard des
Droits Miniers Amodiés.

Le Permis d'Exploitation n'est grevé par aucune servitude, charge, hypothèque ou
autres sûretés en faveur de tiers, et ne fait l'objet d'aucune procédure juridique,
revendication ou procès, ou menace de procédure qui pourrait mettre en question
les droits de l'Amodiataire sur ledit Permis d'Exploitation.

Le travail minimum requis par les dispositions légales, et qui devait être exécuté
par l'Amodiant, l'a été effectivement.

f. Validité de Permis d'Exploitation

Le Permis d'Exploitation a été régulièrement validé et transformé, est conforme
aux Code et Règlement Miniers ainsi qu'aux lois en vigueur en République
Démocratique du Congo, et est en cours de validité à la date de signature du
présent Contrat d'Amodiation.

g. Taxes
Tous impôts, taxes, cotisations, droits et redevances relatifs au Permis

d'Exploitation ont été intégralement payés, et ledit permis est libre de toutes
charges fiscales au regard des lois de la République Démocratique du Congo.

h. Actions

Il n'y a pas d'actions ou de procédures en cours ou susceptibles d'être introduites
qui, si elles aboutissaient, affecteraient ou seraient de nature à affecter le
Permis d'Exploitation.

i. Obligations contractuelles

L'Amodiant ne se trouve en infraction d'aucune obligation contractuelle à l'égard
de tiers relativement au Permis d'Exploitation.

7.3 Les Parties reconnaissent l'importance des dispositions du présent article comme
suit :

L'exactitude de chaque stipulation, déclaration et garantie, ainsi que l'engagement
de les respecter, constitue pour chacune des Parties une condition déterminante de
la signature du présent Contrat d'Amodiation.

Il ne peut être renoncé, en tout ou en partie, à une de ces stipulations, déclarations
et garanties que par la Partie en faveur de laquelle la stipulation, la déclaration ou la
tie est faite et toutes les stipulations, déclarations et garantieS) telles que

Page 11 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016

stipulées au présent article, survivront à l'exécution et à la résiliation du présent
Contrat d'Amodiation.

Chaque Partie s'engage à indemniser et à tenir indemne l'autre Partie de toute perte
résultant de toute violation d'une stipulation, déclaration ou garantie quelconque
contenue dans le présent Contrat d'Amodiation.

Article 8 : Indemnisation

8.1 Sous réserve de l'article 8.2 ci-dessous, l'Amodiataire sera responsable,
conformément aux dispositions des Code et Règlement Miniers, et notamment de
l'article 405 du Règlement Minier, des dommages causés par son exploitation des
usines et autres infrastructures lui appartenant localisées dans le Permis
d'Exploitation et objet du présent Contrat d'Amodiation.

8.2 Ni l'Amodiataire, ni ses Sociétés Affiliées, ni ses actionnaires ne seront
responsables vis-à-vis de l'Amodiant ou de tiers de plaintes, dommages, pénalités,
réclamations, obligations ou autres sanctions, concernant, notamment et sans
limitation, la pollution de l'environnement, des pertes, dégâts ou accidents dans ou
en dehors des périmètres couverts par le Permis d'Exploitation, si ceux-ci résultent,
directement ou indirectement (i) d'exploitations minières, d'actions ou d'omissions
de l'Amodiant ou de l'Etat, survenues avant ou après la date d'entrée en vigueur ou
(ii) d'exploitations frauduleuses de tiers sur ledit périmètre ou en relation avec
celui-ci.

Article 9 : Résiliation anticipée

9.1 Par l'Amodiant

Si l'Amodiataire n'a pas exécuté une disposition significative lui incombant en vertu
du Contrat d'Amodiation dans le délai imparti ou, à défaut, dans un délai raisonnable,
l'Amodiant pourra le mettre en demeure de s'exécuter dans un délai de soixante
(60) jours. Si l'Amodiataire n'a pas exécuté son obligation dans les soixante (60)
jours suivant la réception par l'Amodiataire de la mise en demeure, l'Amodiant
pourra résilier le Contrat d'Amodiation moyennant un préavis de quatre-vingt-dix
(90) jours après la date de réception par l'Amodiataire de la notification de la
déclaration: étant cependant entendu que si la nature de l'inexécution ne permet pas
d'y remédier dans soixante (60) jours, l'Amodiant ne pourra pas résilier si
l'Amodiataire a commencé d'y remédier au cours de cette période de soixante (60)
jours et a ensuite continué de remédier et qu'il est effectivement mnemédié à

Page 12 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016 $
92

9,3

Il est convenu que seront considérés comme non-respect par l'Amodiataire d'une de
ses obligations significatives, les cas non limitatifs suivants :

enon-paiement par l'Amodiataire des impôts, taxes et redevances dus à l'Etat,
e non-paiement du loyer prévu à l'article 4 du Contrat d'Amodiation, et

enon-observation des lois et règlements pouvant entraîner des conséquences
financières ou administratives préjudiciables à l'Amodiant en tant qu'amodiant.

Par l'Amodiataire

Si l'Amodiant n'a pas exécuté une disposition significative lui incombant en vertu du
présent Contrat d'Amodiation, l'Amodiataire pourra le mettre en demeure de
s'exécuter dans un délai de soixante (60) jours. Si l'Amodiant n'a pas exécuté son
obligation dans les soixante (60) jours suivant la réception par l'Amodiant de la mise
en demeure, l'Amodiataire pourra déclarer le présent Contrat d'Amodiation résilié
quatre-vingt-dix (90) jours après la date de réception par l'Amodiant de la
notification de la déclaration: étant cependant entendu que si la nature de
l'inexécution ne permet pas d'y remédier dans soixante (60) jours, l'Amodiataire ne
pourra pas résilier si l'Amodiant a commencé d'y remédier au cours de cette période
de soixante (60) jours et a ensuite continué de remédier et qu'il est effectivement
remédié à l'inexécution dans un délai raisonnable.

Le Contrat d'Amodiation peut également être résolu par consentement mutuel des
Parties.

Article 10 : Règlement des Différends

10.1. Le présent Contrat d'Amodiation est régi par le droit de la République

10.2.

10.3.

Démocratique du Congo, quant à sa validité, son établissement et son exécution.

Tous différends découlant de l'exécution et/ou de l'interprétation du présent
Contrat d'Amodiation ou en relation avec celui-ci seront de préférence réglés à
l'amiable.

En cas d'échec dans un délai de dix (10) jours, ces différends seront
définitivement tranchés suivant le règlement d'arbitrage du Centre National
d'Arbitrage, de Conciliation et de Médiation, « CENACOM », institué auprès de la
Fédération des Entreprises du Congo, (FEC) en sigle, par un ou plusieurs arbitres
nommés conformément à ce règlement.

Page 13 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016 Z
Article 11 : Invalidité / Indépendance des Clauses

Dans le cas où une quelconque stipulation du présent Contrat d'Amodiation deviedrait
illégale, nulle ou inopposable, en tout ou partie, elle s'appliquera avec toute suppression
ou modification nécessaire pour être considérée comme légale, valide et opposable et
donner effet à l'intention commerciale des Parties. Si cela n'est pas possible, la
stipulation affectée sera réputée ne pas faire partie du présent Contrat d'Amodiation,
et la légalité, la validité et le caractère opposable des autres stipulations n'en seront
pas affectés.

Article 12 : Modifications

12.1. Le Contrat d'Amodiation peut, à l'initiative de l'une des Parties, faire l'objet de
modification ou révision.

12.2. Les modifications au Contrat d'Amodiation ne peuvent être faites que par voie
d'avenant écrit et signé par les Parties ou par leurs successeurs et cessionnaires
respectifs dûment autorisés.

Article 13 : Notifications

Toute communication devra être effectuée, au titre ou en relation avec le Contrat
d'Amodiation, aux adresses suivantes :

(a) Pour LA GENERALE DES CARRIERES ET DES MINES S.A.

A l'attention de Monsieur le Directeur Général
Boulevard Kamanyola,

419, commune de Lubumbashi,
Lubumbashi,

Province du Haut-Katanga
République Démocratique du Congo.

(b) Pour DIVINE LAND MINING SARL :

A l'attention de Monsieur le Gérant
02, Avenue Basoko à Lubumbashi,
Commune de Lubumbashi

Province du Haut-Katanga
République Démocratique du Congo

Page 14 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016 | 2
Article 14 : Lanque

14.1.

142.
Article 15 : Dispositions diverses

15.1.

i52.

15.3.

15.4.

Tout document ou communication adressé par les Parties au titre du, ou

mesure permise par la loi et les règlements :
Le présent Contrat d'Amodiation a été signé en version française.

Annexes

Le Contrat d'Amodiation comporte quatre annexes ci-dessous qui en font partie
intégrante :

ANNEXE 1 : Contrat de Vente de Cuivre n° Cuco/807/2015.
ANNEXE 2 : Croquis et coordonnées géographiques du Site à rejets de Shituru.

ANNEXE 3 : Croquis et coordonnées géographiques du Permis d'Exploitation n°
12.276.

ANNEXE 4: Le périmètre précis au nord du chemin de fer délimité par
GECAMINES pour installation de l'usine de la société DLM.

Portée

Le Contrat d'Amodiation engage les Parties ainsi que leurs successeurs et
cessionnaires autorisés respectifs et liera ceux-ci. Rien dans le Contrat
d'Amodiation, que ce soit de façon explicite ou implicite, n'est destiné à conférer à
un tiers quelconque, un quelconque droit ou recours en vertu du Contrat
d'Amodiation, à l'exception des droits consentis aux Parties dans le Contrat
d'Amodiation.

Cession et sûretés

Le Contrat d'Amodiation ne peut être cédé ni affecté des sûretés par une Partie
Sans le consentement de l'autre Partie, lequel ne pourra pas être refusé sans juste
motif.

Renonciation

Le fait qu'une Partie s'abstienne d'exiger, à une ou plusieurs reprises, le respect
strict d'une disposition quelconque du présent Contrat d'Amodiation ne pourra être
interprété comme une renonciation définitive à cette disposition ni à une
acceptation d'une interprétation quelconque de la disposition de sa part,

Page 15 sur 16
Contrat d'amodiation n° 1629/12064/SG/GC/2016

\D

ra
15.5. Disposition nulle

L'illégalité ou la non validité d'une quelconque disposition du présent Contrat
d'Amodiation ou d'une quelconque déclaration faite par une des Parties dans le
présent Contrat d'Amodiation n'affectera pas la validité ou le caractère
obligatoire des autres dispositions du présent Contrat d'Amodiation ou des
déclarations y contenues.

Article 16 : Mandat

Conformément à l'article 6.2.1. du Contrat d'Amodiation, les Parties désignent Monsieur
Nelson KABALA NSENGA, Directeur au Département Juridique de l'AMODIANT aux
fins de procéder à l'authentification du Contrat d'Amodiation et à l'accomplissement des
formalités d'usage auprès du CAMI conformément aux dispositions des articles 12 alinéa
12 et 177 du Code Minier.

L'Amodiataire devra s'acquitter de tous les frais dus au titre d'enregistrement
conformément à l'article 372 du Règlement Minier.

Article 17 : Entrée en vigueur

Le Contrat d'Amodiation entrera en vigueur après son enregistrement par le CAMI
conformément aux dispositions de l'article 179 du Code Minier.

Fait à Lubumbashile .)..Q 1.2016.... en quatre exemplaires originaux, chacune

des Parties reconnaissant en avoir retenu un, le troisième étant réservé au Cadastre
Minier et le dernier au Ministre des Mines.

POUR DIVINE LAND MINING SARL
N
BRU
añgchen

Gérant

Page 16 sur 16
Contrat d’amodiation n° 1629/12064/SG/GC/2016
REPUBLIQUE DEMOCRATIQUE DU CONGO
CADASTRE MINIER

DIRECTION GENERALE

Croisement des Avenues Mpolo Maurice et
Kasa-Vubu, GOMBE

Numéro d’Impôt À 0700326 N

BP 7987, Kin |

| KINSHASA

ACTE NOTARIE N°037 /2016

Téléphone: 015 162618
Facsimile:

Email: info@cami.cd
Website: www.cami.cd

L'an deux mil seize, le septième jour du mois de septembre-----------"""" —
Nous soussignés Jean-Félix MUPANDE KAPWA, Directeur Général du Cadastre Minier,
Kinshasa/Gombe, certifions que ------"""""""""."""".."...........
Le contrat d'amodiation partielle conclu à Lubumbashi en date du 29 août 2016 entre LA GENERALE
DES CARRIERES ET DES MINES, en abrégé « GECAMINES SA» ci-après dénommée
« l'Amodiante » et la société DIVINE LAND MINING SARL, en abrégé « DLM SARL », ci-après
dénommée « l'Amodiataire »

Dont les clauses sont ci-dessus insérées, nous a été présenté ce jour à Kinshasa par : -------
Monsieur Nelson KABALA NSENGA, Directeur au Département Juridique à la GECAMINES SA,
conformément au mandat lui délivré en vertu des dispositions de l'article 16 dudit contrat
d'amodiation partielle par Messieurs Jacques KAMENGA TSHIMUANGA et Albert YUMA MULIMBI,
respectivement Directeur Général a.i et Président du Conseil d'Administration de la « GECAMINES
SA», titulaire du Permis d'Exploitation n°12276 et par Monsieur Luo Guangchen, Gérant de la
société DIVINE LAND MINING SARL, en abrégé « DLM SARL » -

Agents du Cadastre Minier, jones instrumentaires à ce requis, réunissant les conditions exigées
par | loi -—"............ "nn ennnnnnnnnennnnn een nnn en

Lecture du contenu de l'acte susdit a été faite par nous, Notaire, au comparant et aux témoins----—

Le comparant préqualifié a déclaré devant nous et en présence desdits témoins que l'acte susdit tel
qu'il est dressé, renferme bien l'expression de la volonté des parties signataires, qu'elles sont seules
responsables de toutes contestations pouvant naître de l'exécution des présentes sans évoquer la
complicité du Cadastre Minier ainsi que de son Directeur Général, agissant en tant que Notaire
conformément aux articles 12 alinéa 12 et 177 du Code Minigr.-----"-"""""""""""""""""""""""""""""

En foi de quoi, les présentes ont été signées par nous, Notaire, le comparant et les témoins et
revêtues du sceau du Cadastre Minier -------"""""""""""" "nn.

SIGNATURE DU COMPARANT SIGNATURE DU NOTAIRE
Nels A NSENGA Jean-Félix MUPANDE KAPWA
/ 0)

SIGNATURE DES TEMOINS

sH APUKU MANDZA ANDIA

DROITS PERCUS :
Frais de dépôt : 500 USD-
Suivant quittance n°18904.

L'an deux mil seize, le 07 septembre --
Frais d'acte :

LE NOTAIRE
CROQUIS ET COORDONNEES GEOGRAPHIQUES
DEMANDE SURFACE NECESSAIRE SUR PE 2356

11-0000 -H

REFERENCE : DATUM WGS84

REPUBLIQUE DEMOCRATIQUE DU CONGO
CADASTRE MINIER

CERTIFICAT D'EXPLOITATION

N'CAMI/CE/6153/10.

En prenant acte de la Motification d'Anscription d'office n° CAMI/DG/0351/2010 du 09/12/2010 portant
octroi du PERMIS D'EXPLOITATION n° 12276, au nom de GECAMINES ayant son siège social sis Boulevard Kamanyola n°419,
Katanga/Lubumbashi,

Est établi Le présent CERTIFICAT D'EXPLOITATION qui lui confère Le droit exclusif d'effectuer, du
25/11/2010 au 02/04/2024, Les travaux de recherches, de développement et d'exploitation des substances minérales suivantes :
Cobalt et Cuivre à l'intérieur du périmètre faisant l'objet du PERMIS D'EXPLOITATION composé de 62 carrés situés dans Le
Territoire de Kambove, District de Haut-Katanga, Province du Katanga.

Les coordonnées géographiques des sommets dudit périmètre sont reprises dans l'Annexe 1 qui fait partie
intégrante du présent CERTIFICAT.

Mentions Spécifiques
Il est rappelé au titulaire de ce titre minier qu'en apphcation de l'artide 592 du Réglement Minier, il est tenu de respecter les dispositions du Chapitre VI du Titre XVIII dudit Réglement visant la mise en conformité environnementale des
Lapredngrd paphéatunr) ge scolluia;
Il est également rappelé le dépôt de l'Attestation de Commencement des (de développement et de construction dans les 3 ans de la délivrance du titre
Fos RME al AUS Gi ca CERTECAY D'OPLOITATION ea ibn à cu oi no a ou 10 dus ur ds are urlènertbee ua fout aûfos és
REPUBLIQUE DEMOCRATIQUE DU CONGO

CADASTRE MINIER |
| |
DIRECTION GENERALE
en O1S 162618 Croisement des Avenues Mpolo Maurice et
imile: Kass-Vubu, GOMBE
Email: infoæcami.cd i
Website: www.cami.cd re

KINSHASA |

DE LA CARTE DE RETOMBE MINIERE

Cartes de Retombe

Page 1 of2
REPUBLIQUE DEMOCRATIQUE DU CONGO
CADASTRE MINIER

DIRECTION GENERALE

re O1S 162618 Croisement des Avenues Mpolo Maurice et

imile: Kasa-Vubu, GOMBE
Email: info@cami.cd BP 7987, Kin 1
Website: www.cami.cd KINSHASA

STE DES COORDONNEES GEOGRAPHIQUES

olæo|-mimion &æ | no)

3 hs

brsskaanels

3181833313

Cartes de Retombe S11/26,S12/26 / 62
Datum WGS84 16/0/2009
Projection UTM fin de validité 02/04/2024

Page 20/2
LA GENERALE DES CARRIERES ET DES MINES

Société Anonyme Unipersonnelle avec Conseil d'Administration

Commune de Lubumbashi, Ville de Lubumbashi,
Province du Katanga République Démocratique du Congo

« GECAMINES SA »
Capital social : 2,401.500.000.000 Fc
IRCCM/14-B-1678
: 6-183-A01000M
8, Boulevard Kamanyola,

CZ

La Direction Générale

CONTRAT DE VENTE N° CuCo/807/2015
HR

ENTRE LA GENERALE DES CARRIERES ET DES MINES, Société Anonyme Unipersonnelle

avec Conseil d'Administration, en abrégé « GECAMINES SA » et en sigle « GCM SA, au
Capital social : 2.401.500.000.000 FC, RCCM : CD/L'SHVRCCNM/14-B-1678, Id. Nat. : 6-
193-A0100OM, Numéro Impôt AOTO1147F, et ayant son siège social au n° 419, boulevard
Kamanvola, à LUBUMBASHI, République Démocratique du Congo. «RDC » rep: Ë
aux fins des présentes par Monsieur KAMENGA TSHIMUANGA, Directeur Général ai,
et Monsieur NGELE MASUDI, Secrétaire Général, ci-après dénommée « Le VENDEUR »
d'une part ;
— À; Gecamines,ft£#$# KAMENGA TSHIMUANGA F#4 +
NGELE MASUDI, LA FRE “HD”,

ET Divine Land Mining Sarl, « DLM Sarl » en sigle, société à responsabilité limitée, immatriculée
au Registre du Commerce et du Crédit Mobilier sous le numéro CD/L'SH/RCCM/15-B-3631,,
Id. Nat: 6-128-N95934Y, ayant son siège social au n° 2, avenue Basoko, Commune
Lubumbashi, à Lubumbashi, République Démocratique du Congo, représentée aux fins des
présentes par Monsieur Luo Guangchen, Gérant, ci-après dénommée « L'Acheteur »
d'autre part ;
FMI WARMESS, SX DLM A7, RARAPHE, D FF

PREAMBULE

Attendu qu'en vertu de son Permis d'Exploitation N° 465 «PE465», le Vendeur détient des
droits sur les rejets cupro-cobaltiferes non engagés, localisés sur le site de Shituru, estimés
à +/-7.016.000 tonnes sèches, contenant +/- 49,814t de cuivre et 12.629t de cobalt, suivant les
notes N° 1.621/DT/2018 de DT/DIR 13 avril 2015 et N° 1629/DT/2015 du 23 avril 2015 à

DCO;
ET GCMÉFÉRI M 466, SHREMERAAET, NT AA
&Æ%, Hüit-+/-7 016 000 +9 12 629 &
HF 2015 #4 A 13 E N° 1.621/DT/2015 #ï 2015 £ 4 3 23 Fi N°
1629/DT/2015.

 CUCO/807/201

Attendu que l'Acheteur est intéressé par l'achat de ces rejets, et est disposé à effectuer un
paiement de USD 5.000.000 (cinq millions de dollars américains) représentant la valeur
totale de ces rejets :

ETLHNLRTAEMX, MA HNUTÉ UN 500 XX ;

Attendu que dès la signature du contrat, l'Acheteur et le Vendeur se portent garants pour la
sécurisation desdits rejets cupro-cobaltiféres pendant toute la durée du présent contrat,

EVTRRLEE, HXTAENAIN EE LEARN.

Considérant que l'Acheteur prend à sa charge l'acheminement de ces rejets jusqu'a son
usine, quel qu'en soit le moyen:

KRARERI, ER, RPPENAARMPHXD KA.

IL EST CONVENU CE QUI SUIT :
ÉARAUTF:

Article 1 : OBJET
—#k: TE

Le Vendeur s'engage à vendre à l'Acheteur et l'Acheteur s'engage à acheter au Vendeur les
produits tels que spécifiés aux termes et conditions particulières ci-après, a
conditions générales telles qu'énumérées ci-dessous :

HÉUFRÈR EE

CONDITION LIERES

Article 2 : PRODUITS ET SPECIFICATIONS

Rejets cupro-cobaliiferes, dont les spécifications moyennes sont décrites ci-après :

FN AFS ENT F:

| Shituru
Eléments | Teneur% |
R& | £# |
[© [us
AsCu 0,71 }

Les produits seront exemptent de radioactivité supérieure à La norme en RDC.

HÉNARFANRCSRARER.
ANSE Q ne

+/-7.016.000 (sept millions seize mille) tonnes sèches, contenant +/- 49,814 de cuivre et
12.6291 de cobalt

Fe JEi-#7 016 OO MFR, AA 49 814 MAILLE 12 620 EÉK)Xe

HÉRÉHÉSFZTENLIET.
3 JDE f
Contrat de vente n° CUCOIBQ7/2015 — Paue3des

Article 4 : DUREE :
HAUT: HAIR

La durée maximale du contrat est de dix ans, prenant effet à la date de sa signature, Il
reste valide endéans ce délai, jusqu'à l'épuisement complet des rejets cupro-cobaltifères

de Shituru.
BAR 10 #4, AEFZLAEEX. RARE AIEN BORNE,
RIFAZNÉUE.

En cas de dépassement de la quantité de +/-49,814t de cuivre contenu dans les rejets livrés
de Shituru, l'Acheteur paiera au Vendeur la valeur du tonnage excédentaire lui livré aux
mêmes prix suivant l'Article 6 du présent contrat.

RFA ET ES “png 49 814 RSA RAS,
6 RAT, CAFÉ SE

Au cas où ces quantités de cuivre contenu ne seraient pas atteintes après livraison de tous
les rejets de Shituru, le Vendeur s'engage à mettre à la disposition de l'Acheteur un autre
site à exploiter, afin de lui permettre de récupérer la quantité de cuivre contenu non
livrée, aux conditions de vente à négocier.

MRARRÉRTITERSRE, SHMHASALASRÉAT RE, À
RME, HER EReRA IE.
Au cas où les rejets ne seraient pas épuisés dans ce délai de dix ans, les parties se

retrouveront trois mois avant la fin de la période de dix aus, en vue de négocier un
nouveau qe en fonction de la quantité de rejets restante.

WRFÉEARPFRERARET, RRÉUEN 3 NH, NÉHELEMA

ASE

Article 5 : LIVRAISON :
FL%: ZR

nÜE % Æ.
F5 ah LABS L FE.

Article 6 : PRIX DE VENTE HORS TVA

7: TRE RER
O,7IS (soixante-onze cents) la tonne sèche, soit un prix de vente total de USD 5,000,000,00
OTIRT/FF, Kit 50H27.

Article 7 : PAIEMENT

BER:

Le montant de USD 5.000.000 (cinq millions de dollars américains) est à payer en trois
étupés comme suit, moyennant chaque fois une facture pro-forma établie par le Vendeur

et réceptionnée par l'Acheteur:
ESF 600 HR, AREUUIR, SHARE AFUESX

D 2.000.000 (deux millions) dés la signature du contrat ;
2H, Xff 200 F5
USD 1.000.060 (un million), deux mois aprés la signature du contrat ;

ET ÉRE RERPA REA 100%

USD 2. 000! 000 (deux millions) eu décembre 2018,

SE

jontrat de vente n° CUC: 1201 E]

2015 12 À XAAR 200 KT.

ut au crédit du compte du Vendeur dont courdonnées ci - après :

FRE KP:

- Banque 4 RAW BANK, LUBUMBASHII
- SWIFT + RAWBCDKI

- N° COMPTE : 05130-1002300001-21 USD

- Intitulé : GECAMINES SA

Le défaut par l'Acheteur de payer la facture pro-forma du Vendeur confère à ce dernier le
ar di ilier Le contrat, conformément aux preserits de l'Article 13 du présent contrat.

HFAMERE, HÉAESRERRÉ 13%.
Tous les frais bancaires sont à HAEES de l'Acheteur.
ITR RUE XIE

Article 8 : ORIGINE DE LA MARCHANDISE : République Démocratique du Congo, L

B/VR: Ph: HIREREHME À
î]
Ë.

B. CONDITIONS GENERALES
RARE

Article 9 : DEFINITION DES TERMES COMMERCIAUX
FAR: ER R

La définition des termes commerciaux repris dans le texte de ces « termes et conditions
générales de vente» sera celle figurant dans la dernière édition des Règles
luternationales pour l'Interprétation des Termes Commerciaux publiées par la
Chambre de Commerce International SARL. 38, Cour Albert ler, 75008 PARIS, France,

sous la dénomination « INCOTERMS »,
E& ich Ë X, SRE ER ERA S RM

73e INCOTERMS ».

BR) HAT,

Article 10 : ECHANTILLONN:

Les opérations d’échantillonnage pour la détermination de l'humidité et des analyses de
teneur des métaux contenus dans les rejets seront réalisées par les méthodes convenues
rss etinternationalement reconnues.

EXO ERREUR, DREkYASE.

Un échantillon composite pour les solides, et un pour les solutions, homogénéisé et
constitué mensuellement à partir des prélèvements effectués journellement par le
laboratoire de l'Acheteur en présence du Vendeur, à raison de 2 (deux) personnes au
maximum pa ar éq pes sera divisé en 3 parties comme suit :
RATE PF, RMS 2, ÆXPTAMREMPEMNIFEL
37

ATHÉES)

“une pour l'Acheteur pour son analyse ;

une pour le Vendeur destinée à sa propre analyse ;

une à conserver par l'Acheteur, en un lieu dont seuls le Vendeur et
l'Acheteur détiennent chacun son cadenas, en vue d’un éventuel recours à
l'arbitre à désigner d'un commun accord.

"4 pr
BALE
adxe,j ap as tpeur,p stuay

Sy ounsuge pprou ed juoraioddns snard xnap soj ‘sus 29 sur 1949, 9p
2ANUPP °SÂqEUr, | SPÉUEHID SASÂQENN SP aunasom

“EPA GENE KE Î

BRAS LM DORA Le CHARTE A LOUE NE BE LL SE MU
“Ho dx2,] 2p 9119 op snyd
A 2HVDS ANOUN Ef IUOP [99 ‘pe Quepuod opard vf axd syuoddns quoas 110dx9,1 0p
aSÉEUR p SU ST LOA,7 ed utuLINp noue] ap ayso1d snjd ey 2980429 Anau9) &4
VAS DARIUUP ANUA U] SAP SANIUI SIP SIOYIP 2 2QUIOL LIDXO, AP AENS A IS

NÉE T LL vET re
Sa Lara line reel} Ter

“sad op ruegsorddux ua,s 2980493 nou ve 19 Hradxa,j ap emnsoa 2] anus suustou
ELNS SADUUIP ANONN ET SAPBUEHIQ SANIUII SI NUS 2QUION LOÏX9,7 AP IENSII A1 1S

HARAS NAN RER TEA
SOpANIQUE SOS É[EUT SOI Font UOE PEU u9 dou sed ELINOd dù 99 SATA sap
ANNE] NO ANR] 2P 200] NO JUEMSPATII AND HÉU SNSSIP-D SOUL SAP AUN,[ 1S

saouss A10j210qe7
ueiBsiSny ‘SOS ‘ISI8U98g ‘IUBIUN pour :1/3%79 {DHEA lu LC

“SDMANS LIONIOQET UENENSNYE SOS HAOUIEE YBIUM POUJIY : SIUEAIMS S2110)E10qu
Sp un, vos Jonéisop à iuepuodopur 1radxa,j anb sv2 a2 Suep iuouuarsuo saped s5

RÉPRAES EM TEDA

“OF MON ANAIUIY AT SSI SISÂEIE SI UNIPUIA NP VIUISGE, P SE UT

HAHÉBNLE HQE À
TRE RER “HSE ER NASA À
uvpusdapur
uodxa un dvd ut) UONNUEUI),] 2P 2SUur] € ANO221 2p HOS À
Éanapuo À
np 1 MANU, 2p Ernst SJ aqua ouuafou ef sanbydde,p ra1da00v,p nos
“ELJMEKIE ‘OL LATE

EIUOIPUMAUOD SHUES SO 9,07 4 AnaTPANS 11699, p SES UT

EAN TRS “OOL HÉNE-LT LE SERENIN
“SNA XN2P S2P SNS Sp an bnoaunpue auua on F{ HIS ANINI F7 AOL E [ED
NO ANAUAQUI 159 SAAB SO AUÉ SIINIDTO SSÉEUT SAP SANOUII SOJ SUD JNEIA DAVID] IS

“HEMSAYNNENR EU LS ‘HV
“SAMI SHMPOAd SP SAJEUT SINSUIL SOL AAUULIMIP 2P UN “nnoauos 21n94 aun € 10]
anbeqs ap sastfeut Sinaf 1U012BUUIY ANDPUIA 2 19 ANNAUIY,] “SOU an brs ap Uy € Y

PEN NES ET “RAIN RME AA
“ANUUOIIA MAUMEUONEULIANE JA Juan
Sanposoid vj OS AUMAINS 99m vies onphunyp XNE) NP UONEUMAP

DAS THE LME SENTE RONA À
(HMNU—TLX À
HÉH—TULE À

69PS9 [27 E

ERUoT

Contrat de vente n° CUCO/807/201 es

F4 BR F1 7 AIRE

Dès que l'analyse définitive aura été déterminée par l'expert, elle sera consignée dans un
bulletin d'analyse par l'expert et notifiée immédiatement en copie originale au Vendeur et
à l'Acheteur.

SÉUBRAAUE, ÉAUMÉEMERÉEET, DAME

Ces résultats d'analyse serant définitifs, obligatoires et opposables à tous pour les besoins
du présent contrat.

SIERRA 6 FEREZ —.

5 jours eulendrier après la fin du mois M, une des analyses n'est pas disponible,
l'analyse disponible fera foi pour la facturation définitive et sera opposable à tous.

FHRRES. MIRE ETA SR, MARAI—HILA HER
À, ÉSROMETÉRAMRAER

Les échantillons ainsi conservés seront détruits au fur et à mesure que les analyses finales
y afférentes seront déterminées et acceptées par les deux parties.

ÉENXTÉESABRE, MINE MEME.

Le poids sera déterminé mensuellement de commun accord, suivant des méthodes
dut ropriées et reconnues internationalement.

AU 5 HS FANHVÉEE,

Le Bilan Matière officiel du mois, établi par l'Acheteur, sera remis au Vendeur à la fin de
chaque mois.

RAA ASP REN ROLE.
dial D ro IPOTS ET TAXES
%

Tous droits, impôts et taxes perçus daus le pays d'origine quels qu’en soient la nature,
dénomination et mode de perception, perçus sur l'objet du présent contrat où son
exécution, qu'ils existent ou non à l'époque de la conclusion, seront à charge de

l'Acheteur,
RERPFÉXMAMARR, FERRATHAI.
Article 1 : RO! RIÈTE ND ET RISQUES
TER: M HAT

La propriété, ainsi que le risque de la marchandise faisant l'objet du présent contrat,
passent du Vendeur à l'Acheteur après ke paiement de la valeur au Vendeur, au prorata
de la valeur payée.

RÉRÉÈRS, FRA RER MR, LT ML OT

Article 13 :

Le défaut par l'Acheteur de payer la facture pro-forma établie par le Vendeur confère à
ce dernier le droit de suspendre l'exécution du contrat. Au cas où le non-paiement
persisterait au-delà dé 1$ jours cuvrable aprés la date de réception de la facture pro-

CIRE CR VAR

forma par l'Acheteur, le contrat sera purement et simplement résilié, sans aucune
formalité et sous réserve de dommages et intérêts, sur simple notification du Vendeur à
l’Acheteur. Cette résiliation sera notifiée à l'Acheteur au lendemain de cette date,

NÉFTRAMÉREEEEETLT, LH 15 LI OFRIAERE
, RÉFARRÉ, FARAMRERÉMENXT, KA IXE|
RÉ EEX.

Le Vendeur se réserve dés lors le droit de porter l’action en justice.

LATE AREMEAT AU,

Article ss Me SSION
RTK: FU

Aueun droit, taxe ou obligation aux termes du présent contrat ne peut être cédé à un
tiers par l'une ou l'autre partie sans l’assentiment écrit préalable de l autre partie.

RÉARÉMANA, V4, ER HAS, AE
DEEE

Article 15 : CLAUS

BTER: DER
Au cas où, avant le paiement complet de la valeur des produits telle qu'indiquée à l'Art 7
du présent contrat, des événements non prévus par les parties modifient
fondamentalement l'équilibre du présent contrat, entraînant ainsi une charge excessive

pour l'une des parties dans l'exécution de ses obligations contractuelles, cette partie aura
le droit de demander la révision du présent contrat.

WE BUT € AMAESATÉ SRE HE SU RAEBULE
FATBULSUF, SHÉERARE, SOA À UE 6]
ASE SFR AFRIRIÉ

Toute demande de révision indiquera les motifs de la révision et sera adressée dans un

délai raisonnable à compter du moment où la partie requérante aura eu connaissance de
l'événement et de ses incidences sur l'économie du contrat.

EN ENÉR  EMNA, ÆAAMRARDEMASNAET, FR
MRAT A e

A défaut d'une telle communication, la partie intéressée perdra toute possibilité de
formuler une requête aux termes de la présente clause.

ven une à || cab PURES [6] fr AA ZE 2 A A AR
tie zxee 6

Article 16 : FORCE MAJEURE
BETA: AA

En cas d'inexécution du présent contrat provoquée par une force majeure, la partie qui
ne peut exécuter ses obligations n'engagera pas sa responsabilité. Tout délai d'exécution
des obligations de la partie affectée par un cas de force majeure sera prolongé d'une
durée équivalente à la durée du cas de force majeure en question.

ÆAÊRE, FUPNÉSSTANENR. ANEHIRUEE
AHÉÉNER, HAAMAUEN, Hall MA MANUE,
Hi, ME, Hé. R4 CERRAAMAD , AB HA
SO SE 26 EE, EHRBEUENIE, MAX EUR, JR
N A fe, MER, D, DUR. HR. IR. JEMUE, XX.

E LOYER

2: de

BHE, EF, BALRFESAARNTÉSENE RTE EF
SJRLAISTA HAL.

Sera considéré comme force majeure tout événement extérieur à la volonté des parties,
qui les empêche de manière absolue d'exécuter leurs obligations.

RES À RME MIO TT ÉUSÉ MORE SR À AR À FISUE
ARE EIRE.

Les parties conviennent de considérer notamment les évènements suivants comme cas de
force majeure : mesure gouvernementale, incendie, conflit armé, révolution, émeutes,
réquisitions, fait du Prince, catastrophe naturelle, pénurie d'énergie, pannes techniques,
grèves, lock-out, ou tout autre évènement empêchant une partie d'exécuter
raisonnablement ses obligations.

HE RAM AA ANEATRR, AT
HAURMIÉ RENAN, HS BAL.

Chacune des parties doit avertir dès que possible l'autre partie de la survenance d'un
évènement de force majeure. Si l'évènement dure plus de trois semaines, chaque partie
aura le droit de mettre fin au contrat avec effet immédiat au moyen d'une notification
écrite par voie de dépôt de lettre avec aceusé de réception.

ÆR—-HRETANIA, MIRÉNERÉMRENNA, XX
HÈRERE

Article 17 : CONFIDENTIALITE
BTLR HE UN

Les parties s'engagent à ne pas divulguer les termes de ce contrat à une tierce personne
sans consentement sa par écrit.
ÆRASARRE, RFID ARRET.

Article 18 : ARBITRAGE

TA: fé

Tout différend découlant du présent contrat ét n'ayant pu se régler à l'amiable entre les
parties sera soumis au Tribunal de Commerce de Lubumbashi. Les parties déclarent
formellement accepter la présente clause.

FAN NÉ AAA. TM AE DERNIERE NET fbER
Article 19 : DROIT ET LANGUE
BAR: IF

Le présent contrat sera interprété conformément au droit congolais. La langue à utiliser
a le CT
RER.

£FU

nue 20 : AVENANT

TR:

Le présent contrat ne pourra être modifié que par avenant rédigé par écrit et signé par

les deux parties.
DRRIERER, HAMTET.

AS FERRÉ ÉAAR
“ DE

Article 21 : EXECUFION
BE T -#: AUT

Contrat de vente n° CUÇOI807/2015 _PageSdes

Un Comité de Suivi, composé des représentants du Vendeur et de l'Acheteur, sera mis
en place pour suivre l'exécution du contrat,

ÉTAGE NKEMLR, MAAREHAUTIFR, LHEUATA
F].

Article 22 : ENTREE EX VIGUEUR

TH: EX

Le présent contrat entre en vigueur à la date de sa signature, et prend fin selon les
ts de 1° el 4 du même contrat.

» FÉSRLÉRÉE4X.

Article 23 : DISPOSITIONS FINALES
BETER: MARR
Dans le cas où un article de ces « Termes et Conditions Générales de Vente » serait en

contradiction avec un article des conditions particulières de vente spécifiques du présent
contrat, c’est l’article des Conditions Particulières de Vente qui fait -

A FAURE FAI RRAUR-EXHEFE (
AÆ&.

Ainsi fait à Lubumbashi, le 11 juin 2015 en double exemplaire, chacune des parties en
ayant retiré un.

ÉREUTFÉAER, 20154 FE BE, —Rf, MT AH

LA GESERAES DES CARRIERES ET DES MI
1 « GECAMINES Sa»

D
#1

Directÿur Général ai.

DIVINE LAND MINING Sarl

FR,

M. LUO GUANGCHEN
GERANT

